Citation Nr: 1445196	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether the irrevocable election for benefits under the Post-9/11 GI Bill (Chapter 33) in lieu of benefits under the Montgomery GI Bill (Chapter 30) can be rescinded.

2.  Entitlement to Post-9/11 GI Bill education benefits for a period greater than one month and 18 days.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to July 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified at a hearing before the undersigned in June 2012.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The record contains a properly completed, electronically filed VA Form 22-1990 from the Veteran making an irrevocable election for educational benefits under the Post-9/11 GI Bill program, in lieu of benefits under the Montgomery GI Bill (MGIB) program, effective November 7, 2011.

2.  The Veteran previously completed 34 months and 12 days of entitlement to Chapter 30 educational assistance benefits under the MGIB, and one month and 18 days of entitlement were remaining in November 2011.


CONCLUSIONS OF LAW

1.  The Veteran's election for educational benefits under the Post-9/11 GI Bill program, in lieu of benefits under the MGIB program, is irrevocable and may not be rescinded.  38 U.S.C.A. §§ 3301-24 (West Supp. 2013); 38 C.F.R. § 21.9520 (2013).

2.  The Veteran has no legal entitlement to additional VA educational assistance beyond the one month and 18 days already transferred under United States Code Chapter 33, Title 38.  38 U.S.C.A. § 3319 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.4020, 21.9550, 21.9560, 21.9570 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

In the present case, the Board acknowledges that no VCAA letter was sent to the Veteran.  The United States Court of Appeals for Veterans Claims (Court), however, has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (VCAA notice was not required in case involving a waiver request).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education claims, rather than the VCAA.  VA's duty to notify is outlined under 38 C.F.R. § 21.1031(b) and the duty to assist is outlined under 38 C.F.R. § 21.1032.

Furthermore, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 (June 23, 2004).  In fact, applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and § 21.1032(d) emphasize that VA has no further duty to notify or assist a claimant when undisputed facts render the claimant ineligible for a claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

II.  Merits of Claims

The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  VA promulgated 38 C.F.R. § 21.9550 which provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.  This entitlement period is limited by 38 C.F.R. § 21.9550(b)(1), which states:

An individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).   

In the instant appeal, in November 2011, the Veteran applied to transfer educational benefits under the Post-9/11 GI Bill program in lieu of benefits under the MGIB by properly completing and submitting an electronic VA Form 22-1990.  The Veteran requested these benefits effective November 7, 2011.  See generally 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  The application form clearly noted that if electing the Chapter 33 benefits in lieu of Chapter 30 benefits, the number of months of entitlement under Chapter 33 will be limited to the number of months of entitlement remaining under Chapter 30 on the effective date of the election; however, if the applicant completely exhausted Chapter 33 election, s/he may receive up to 12 additional months of benefits under Chapter 33.  

The form further noted that the election of Chapter 33 benefits in lieu of Chapter 30 benefits was irrevocable.  

In November 2011, VA additionally notified the Veteran of receipt of his application and instructed him that he would only be eligible for 19 days of Chapter 33 benefits, as opposed to allowing his Chapter 30 benefits to exhaust and thereafter having up to 12 months of Chapter 33 benefits.  The letter notified the Veteran of the option to rescind his application or alter his relinquishment date to the second day of his next school term within 30 days.  The Veteran did not reply to this letter, and in December 2011, VA notified the Veteran of his entitlement to benefits under the Post-9/11 GI Bill program.  

VA subsequently determined in February 2012, that as of November 7, 2011, the Veteran had used 34 months and 12 days of Chapter 30 benefits, and that he consequently had one month and 18 days of eligibility remaining under the Post-9/11 GI Bill program.

During his June 2012 Board hearing, the Veteran asserted that he was instructed by the VA liaison at his school as to the date he should put on his VA Form 22-1990.  He maintained that it was his intent to exhaust his Chapter 30 eligibility before electing Chapter 33 benefits.  

The Board understands the complexity of VA educational benefits and that the different programs can be difficult to comprehend.  It is unfortunate that the Veteran may have been either mistakenly informed or mistakenly understood, or both, the consequences of electing Chapter 33 benefits at the time he did.  However, as concerning any suggestion that he may have received erroneous information through VA employees, even assuming erroneous information was provided by a VA employee and not just a school liaison, the Board is without jurisdiction to grant equitable relief.  Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992).  Moreover, the Veteran was appropriately warned regarding the effects of his election and offered the opportunity to rescind his application.

Based on the foregoing, the Board finds that the irrevocability requirements set forth under 38 C.F.R. § 21.9520(c)(2) have been met and that the Veteran did make an irrevocable election for educational benefits under the Post-9/11 GI Bill program when he completed the electronic (online) application, in spite of multiple warnings provided by VA of the irrevocable nature of his election.  As such, his election for Post-9/11 GI Bill benefits is irrevocable and cannot be rescinded.

Finally, the Veteran's remaining eligibility for Chapter 30 benefits as of the date of his election was determined to be one month, 18 days.  This period of eligibility must remain the same following his irrevocable election to transfer benefits under the Post-9/11 GI Bill program.  38 C.F.R. § 21.9550(b)(1).  The Veteran has not disputed the calculation of his remaining eligibility, but rather has only maintained that additional entitlement was warranted.  Thus, the Board also finds that Veteran has no legal entitlement to additional VA educational assistance beyond the one month and 18 days already transferred under the Post-9/11 GI Bill program.

While sympathetic to the Veteran's assertions, the Board is bound by the law.  38 U.S.C.A. §§ 503, 7104 (West 2001).  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application, and the Veteran's claims must be denied.  38 U.S.C.A. § 5017(b).


ORDER

Entitlement to rescind the irrevocable election of educational benefits under the Post-9/11 GI Bill program, in lieu of benefits under the MGIB program, is denied

Entitlement to education benefit in excess of one month and 18 days under the Post-9/11 GI Bill Transfer of Entitlement provision is denied.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


